Exhibit ICO, Inc. FY 2009 Annual Incentive Bonus Plan Matrix- CFO This page constitutes the FY 2009 Annual Incentive Bonus Plan for Bradley T. Leuschner, Chief Financial Officer. Pay-out as a percentage of base salary Measurement Weighting 0% 27% 54% Corporate Expenses (1) 25% * * * ICO, Inc. consolidated ROE 25% * * * ICO, Inc. consolidated Cash Flow from operations 25% * * * Subjective/Qualitative Factors 25% As recommended by CEO, and determined and approved by the Compensation Committee As recommended by CEO, and determined and approved by the Compensation Committee As recommended by CEO, and determined and approved by the Compensation Committee Measurement definitions (1) Corporate Expenses- Defined as Corporate general and administrative expenses.[*] ROE-
